Citation Nr: 0923389	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-27 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for lumbar 
radiculopathy, claimed as secondary to peripheral neuropathy 
of the lower extremities.

3.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently rated as 
10 percent disabling.

4.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently rated as 10 
percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to August 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for unemployability benefits is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran did not have combat service, and the alleged 
in-service stressors have not been corroborated.

2.  The Veteran does not have PTSD as a result of service in 
Vietnam.

3.  The Veteran's current disorder of the spine is not shown 
to have been caused or aggravated by his service-connected 
peripheral neuropathy or any other service-connected 
condition.  

4.  The service-connected peripheral neuropathy of the right 
lower extremity is productive of moderate incomplete 
paralysis of the sciatic nerve.

5.  The service-connected peripheral neuropathy of the left 
lower extremity is productive of moderate incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a), 
3.304(f), 4.125(a) (2008).

2.  Lumbar radiculopathy was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).  

3.  The criteria for a 20 disability rating for peripheral 
neuropathy of the right lower extremity are met.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.124a, Diagnostic Code 8520 
(2008).

4.  The criteria for a 20 percent disability rating for 
peripheral neuropathy of the left lower extremity are met.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.124a, 
Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required 


to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in February 2005, April 
2005, August 2005, March 2007, April 2007, and May 2008.  The 
RO specifically informed the Veteran of the evidence required 
to substantiate his claim, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The letters addressed both the criteria for direct 
service connection and secondary service connection.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran.  Additionally, the Veteran must 
be notified that, should an increase in disability be 


found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-4.

The Board notes that the VCAA letters in this case failed to 
provide information about the specific rating criteria. In 
this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the Veteran's increased rating claims did not 
affect the essential fairness of the adjudication.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
Veteran was provided with the rating criteria for these 
disabilities in the Statement of the Case.  Based on the 
notices provided to the Veteran, the Board finds that a 
reasonable person could be expected to understand what 
information and evidence is required to substantiate the 
increased rating claim.  The Board notes that the Veteran's 
claims were readjudicated following notice.  Thus, the 
purpose of the notice, to ensure that the Veteran had the 
opportunity to participate meaningfully in the adjudication 
process, was not frustrated because the Veteran had actual 
knowledge of what was necessary to substantiate the claim 
prior to the Board's consideration of this matter, ensuring 
the essential fairness of the adjudication.  



The record also reflects that the originating agency 
readjudicated the Veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In sum, the Board finds that any 
deficiency in the notice to the Veteran or the timing of the 
notice is harmless error.  Accordingly, the Board concludes 
that the appeal may be decided without further notification.  

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran was afforded an 
appropriate disability evaluation examinations.  The record 
before the Board contains service treatment records and post-
service treatment records.  In addition, the Veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

I.  Entitlement To Service Connection For PTSD.

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the 


application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. 
§ 3.303(b).  

Essentially, to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran is seeking service connection for PTSD.  
Generally, for service connection to be established, the 
claims folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." See Pond v. West, 12 Vet. App. 341, 346 (1999).  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., the diagnosis must conform to the 
requirements of DSM-IV (American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

In this case, the diagnoses have varied, but there is some 
evidence that he has been diagnosed on occasion with PTSD.  
For example, a VA PTSD assessment dated in January 2005 
reflects that the Veteran reported that he was under frequent 
rocket and mortar attacks while he was in Vietnam.  He 
further reported that the most significant trauma occurred 
when he was in a bar with several friends and several 
Vietnamese men attempted to prevent them from leaving an 
initiated a fight.  The Veteran reported witnessing one of 
his friends "put a cane through a Vietnamese man's head."  
In addition, several people were stabbed in the 
confrontation, and they had to run over several men to 
escape.  Finally, the Veteran reported witnessing the death 
of a man during the last week of his tour during a rocket 
attack.  Following examination, the diagnoses were PTSD; 
Cocaine Dependence, and Cannabis Dependence in Full Sustained 
Remission.  

A VA treatment record dated in January 2008 reflects 
diagnoses of PTSD, prolonged; cocaine dependence; history of 
cannabis abuse, remitted; and probable narcissistic 
personality disorder.  The report reflects that this was 
based in part on a history given by the Veteran of having 
military trauma with exposure to having witnessed accidents 
leading to injury and death of others.  He reported that he 
had known five men who died.  He also reported that he was 
ambushed and shot at.  He reportedly saw body parts and 
deceased troops.  He directed fire at others.  He witnessed 
brutality towards detainees, and witnessed innocent victims 
of war.  The VA physician also noted that although not 
mentioned by the Veteran, on a prior evaluation he reported 
that a rocket landed 25 years away from where he was playing 
football and exploded.  

The question as it relates to this claim, therefore, becomes 
whether the Veteran's stressors are verified in-service 
stressors to support a PTSD diagnosis for service connection.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing 


evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 38 C.F.R. § 3.304(f)(1). See also 38 
U.S.C.A. § 1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis. See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat, but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor. Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The Veteran 's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor. Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors. 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).  Just because a 
physician or other health professional accepted the Veteran's 
description of his experiences as credible and diagnosed him 
as suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD. Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  The Board is not required to 
accept a Veteran's uncorroborated account of his active 
service experiences. See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

In this case, the service personnel records reflect that the 
Veteran served in the Republic of Vietnam from September 1970 
to September 1971.  His DD Form 214 confirms his receipt of 
several medals for his service, none of which are combat 


related.  His DD 214 reflects that his specialty in the 
United States Air Force was Base Maintenance Equipment 
Repair.   He was assigned to that duty while in Vietnam.  The 
Veteran was part of the 3rd Transportation Squad, Bien Hoa 
Air Base in Vietnam.  An Airman performance report from that 
period of time reflects that he serviced and maintained all 
types of acid batteries used by vehicles, aircraft and base 
equipment.  He also performed maintenance on battery chargers 
and battery test equipment.  His duties also included mixing 
acid and water to obtain specific gravity for each type of 
battery.  The records do not demonstrate combat in service.  
Therefore, verification of claimed stressors is required.  

The Board notes that in a previous claim dated in May 1998, 
the Veteran reported having received shrapnel wounds to the 
back in November 1970.  However, such wounds are not 
documented in his service medical records, and the claim was 
denied.  The Board also notes that upon separation from 
service, the Veteran reported in a medical history that he 
did not have depression, excessive worry, frequent trouble 
sleeping, or nervous trouble of any sort.  On medical 
examination conducted for separation in August 1972, clinical 
evaluation of psychiatric features was normal.  

The Veteran completed a PTSD questionnaire in November 2004, 
the Veteran reported that during the Tet offensive, friends 
who were in his unit were killed.  He reported that they 
sustained rocket attacks and were overrun.  The Veteran 
reported names of individuals who were killed as Mark Green 
(1969), Billy Allen (1968) and Billy Johnson (1970).  

Initially, the Board notes that the Veteran himself was not 
stationed in Vietnam until September 1970.  Therefore, he 
could not have witnessed the deaths of the first two named 
individuals.  The Board also notes that the Tet Offensive 
occurred in 1968 which was prior to the Veteran's entry into 
service.  

Subsequently, in a letter dated in January 2007, the Veteran 
reported that he was stationed in an area where missile 
attacks were frequent, and that he had feelings of guilt 
because he survived these attacks while home of his friends 
and comrades were killed in action.  He reported that on 
November 19, 1970, his unit experienced the most severe 
rocket attack ever.  He said that the casualties were 
unusually heavy, with three of his closest comrades being 
killed.  

Because the Veteran's service records do not confirm his 
accounts of combat related Vietnam experiences, the RO 
attempted to corroborate his alleged stressors.  An April 
2008 response from Center for Unit Records Research (CURR), 
now the U. S. Army and Joint Services Records Research Center 
(JSRCC), reflects that on November 17, 1970, the Bien Hoa Air 
Base was hit by several rounds of 122mm rocket fire.  Two men 
were killed and there was minor damage to barracks.  The 
casualty data reflected that Sergeant Kenneth D. Adkins and 
Sergeant Joseph Carter Jr., were the men killed, and both had 
been assigned to the 22nd Tactical Air support.  The casualty 
data did not report a Billy or William Johnson as being 
killed in that report.  Thus, the events described by the 
Veteran involving men in his particular unit being killed 
were not corroborated.  

More recently, the Veteran reported in an April 2009 letter 
that Private Dennis Eugene Stecker lost his life in an attack 
on Bien Hoa on November 17, 1970.  The Veteran stated that 
the two of them had talked earlier that day, and that Pvt. 
Stecker had been assigned to the 1st Aviation Brigade.  The 
Veteran stated that he was the one who came across the body 
after emerging from a bunker.  The Board notes, however, that 
the 1st Aviation brigade is an Army Unit, and not an Air 
Force Unit.  Thus, the occurrence of this death does not show 
that the Veteran was exposed to a stressor.  The Board notes 
that the mere submission of the names of individuals who were 
killed in Vietnam is not sufficient to demonstrate that the 
Veteran himself was present at the time of such deaths.  The 
names of a persons killed in Vietnam are public information, 
easily accessed by anyone.  More specific corroboration that 
the Veteran was present at such deaths is required.  

The Veteran reports several different types of stressors that 
he alleges occurred during his tour in Vietnam, none of which 
were able to be corroborated by the official records of CURR.  
The Veteran essentially has alleged significant combat, which 
was unable to be corroborated, along with names of people 
killed in his presence, which cannot be corroborated.  There 
is simply no basis upon which the Board can acknowledge the 
Veteran as a combat Veteran.  There is no corroboration of 
his claimed in-service stressors to support his diagnosis of 
PTSD that is related to Vietnam experiences.  The Board notes 
that the Veteran's accounts of stressors, standing alone, are 
insufficient, particularly in light of the substantial 
variations in his accounts over time.  For example, he 
previously reported being wounded, but no longer makes that 
claim.  He reported that a deadly mortar attack occurred in 
the last week of his Vietnam service on one occasion, 
reported that it was within the first couple of months on 
other occasions.  The names of the men whose death he 
supposedly witnessed have varied.  He initially reported that 
men in his unit were killed, and later claimed that it was a 
man in another branch of the military who was killed.  He has 
been inconsistent throughout the course of this appeal as to 
his Vietnam experiences.  

The Board finds that the present case differs substantially 
from a Court decision which indicated that a rocket attack at 
a large base in Vietnam may be a sufficient PTSD stressor, 
and a Veteran's claimed personal exposure to the rocket 
attack will be satisfactorily corroborated by his presence 
with his unit which was known to be generally exposed to the 
rocket attack.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The facts of the present case differ substantially 
enough from the Pentecost case as to prevent the principles 
discussed in that case from providing a basis for allowing 
the present claim.  The Pentecost case involved a diagnosis 
of post-traumatic stress disorder based simply on having 
heard rockets whistling overhead and being in fear on that 
basis.  Therefore, the fact that the Pentecost Veteran's unit 
was in the general area where rocket attacks occurred was 
sufficient to verify his claimed stressor even in the absence 
of evidence confirming that a rocket attack directly affected 
his unit by causing casualties or damage in his immediate 
area.  The objective evidence in this case indicates that the 
Veteran was not at risk or otherwise exposed to a stressor.  
The diagnosis of PTSD in the present case was not based 
solely on claimed stressors of hearing rockets or mortars in 
the distance, but was instead based primarily on specific 
stressors such as deaths which were not verified.  Therefore,   
does not control the outcome in the present case.   



Because 38 C.F.R. § 3.304(f) requires evidence of a 
verifiable in-service stressor before service connection for 
PTSD can be granted, and the record is devoid of such 
evidence, service connection for PTSD cannot be granted.  The 
claim must be denied.

II.  Entitlement To Service Connection For Lumbar 
Radiculopathy, Claimed As Secondary To Peripheral Neuropathy 
Of The Lower Extremities.

With respect to the Veteran's contention that he developed a 
spine disorder secondary to his service-connected problems, 
the Board notes that service connection may also be granted 
for disability shown to be secondary to a service-connected 
disorder.  The applicable regulation provided that service 
connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Appeals for 
Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

Service connection has been previously established for 
peripheral neuropathy, right upper extremity, rated as 30 
percent disabling; type II diabetes mellitus, rated as 20 
percent disabling; peripheral neuropathy, left upper 
extremity, rated as 20 percent disabling; peripheral 
neuropathy, left lower extremity, rated as 10 percent 
disabling; peripheral neuropathy, right lower extremity, 
rated as 10 percent disabling and erectile dysfunction, rated 
as noncompensably disabling.  His combined disability rating 
is 70 percent.  

The only medical opinion which is of record weighs against 
the claim.  The report of a VA examination conducted in July 
2005 reflects that the examiner reviewed the claims file 
extensively.  After taking a history from the Veteran and 
conducting a physical examination, the VA examiner concluded 
that there was neither clinical nor electrodiagnostic 
evidence of lumbosacral radiculopathy.  The examiner noted 
that there was MRI evidence of very mild disc changes that 
are frequently seen in individuals who are completely 
asymptomatic with respect to back complaints.  The examiner 
further noted that the Veteran's completely subjective 
complaints of low back pain had no physiological markers fro 
his pain.  The examiner concluded that it was his medical 
opinion that the subjective low back pain was not related to 
or caused by the service connected diabetes mellitus or 
peripheral neuropathy of all four extremities.  

Although the Veteran has expressed his own opinion that his 
service-connected disabilities had caused his spine disorder, 
the Board notes that the Veteran is not competent, as a lay 
person, to make such a medical judgment. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  No medical opinion 
has been presented to indicate that there may be an 
association between the service-connected disabilities and 
the spine disease for which service connection is being 
sought.  As noted above, the only opinion of record regarding 
secondary service connection is the VA opinion which weighs 
against the claim.  Thus, there is no competent basis to 
conclude that the current spine problems are etiologically 
related to or was aggravated by the Veteran's service-
connected disabilities.  Therefore, the Board concludes that 
disability of the lumbar spine was not proximately due to or 
the result of a service-connected disability.

III.  Entitlement To Increased Ratings For Peripheral 
Neuropathy Of The Right And Left Lower Extremities, Each 
Currently Rated As 10 Percent Disabling.

Service connection for peripheral neuropathy was granted by a 
rating decision of March 2004 on the basis that the disorder 
was secondary to service-connected diabetes mellitus.  The RO 
assigned a 10 percent initial rating for each leg.  

In March 2005, the Veteran requested increased ratings.  The 
RO denied that request, and the Veteran perfected this 
appeal.  

Peripheral neuropathy may be rated under Diagnostic Code 8520 
which provides that incomplete paralysis of the sciatic nerve 
warrants a 10 percent evaluation if it is mild, a 20 percent 
evaluation if it is moderate, a 40 percent evaluation if it 
is moderately severe or a 60 percent evaluation if it is 
severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.   38 C.F.R. § 4.124a

The report of a peripheral nerves examination conducted by 
the VA in April 2007 shows that the Veteran had a history of 
diabetes which was diagnosed in 2000.  It was noted that the 
Veteran did have restrictions with respect to his ability to 
exercise secondary to problems with neuropathy in the hands 
and feet.  He stated that his hands and feet had constant 
numbness and tingling pain and that this leads to a 
relatively inactive state.  With respect to neuropathic pain, 
the Veteran stated that he had been diagnosed with neuropathy 
since the years 2002-2004.  He stated that he had essentially 
constant numbness and tingling with cramping sensations of 
the feet.  He stated that he had no problems in terms of 
weakness or fatigue.  However, he said that he had problems 
in terms of grabbing things and performing fine motor skills 
secondary to numbness and tingling in the hands.  He also had 
problems in terms of sensation with the feet.  Treatment for 
the peripheral neuropathic pain had been limited to 
neuropathic agents.  The Veteran reported having severe 
burning foot pain which occurred even with sheets touching 
the area at night.  He stated that he was slow and cautious 
in locomotion, largely due to lack of sensation in the feet.  

On actual physical examination in April 2007, the Veteran was 
in no apparent distress.  The examiner observed the Veteran 
walking down the hall prior to the formal examination.  The 
Veteran had no abnormality of gait, and was not using any 
assistive devices.  He had a normal stance.  Neurological 
examination showed that the Veteran had 5/5 strength 
throughout the upper and lower extremities.  A detailed 
sensory examination was performed on the extremities.  The 
Veteran did have diminished sensation to the bilateral feet 
in a stocking and glove distribution.  Specifically, he had a 
decrease in pinprick.  He also had diminished and/or absent 
vibratory sensation in the lower extremities.  The positional 
sensation of the lower extremities also appeared to be 
impaired.  The pertinent diagnosis was bilateral upper and 
lower diabetic associated peripheral neuropathy.  



Similar findings are contained in the report of a VA diabetes 
examination conducted in July 2005, as well as in the 
Veteran's VA medical treatment records.  The report of VA 
neurosurgery consult dated in April 2005 noted that the 
Veteran reported that pain radiated to the plantar surface of 
his feet to the lateral calf, and this was associated with 
paresthesias.  An EMG of the right leg was abnormal.  It was 
noted that there was chronic sensorimotor peripheral 
neuropathy with both axonal and demyelinating 
characteristics.  

In light of the foregoing objective symptoms on examination 
and testing, the Board finds that the peripheral neuropathy 
of the lower extremities is productive of moderate incomplete 
paralysis of the sciatic nerves.  Accordingly, the Board 
concludes that the criteria for 20 percent disability ratings 
are met.  The Board further notes, however, that the 
manifestations consist primarily of sensory impairment.  Gait 
and strength were both normal.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Accordingly, the Board concludes 
that ratings higher than 20 percent are not met.  


ORDER

1.  Service connection for PTSD is denied.  

2.  Service connection for lumbar radiculopathy, claimed as 
secondary to peripheral neuropathy of the lower extremities, 
is denied.

3.  A 20 percent rating for peripheral neuropathy of the 
right lower extremity, is granted.  

4.  A 20 percent rating for peripheral neuropathy of the left 
lower extremity, is granted.  




REMAND

The Veteran's service-connected disabilities include 
peripheral neuropathy of the right upper extremity, rated as 
30 percent disabling; peripheral neuropathy of the left upper 
extremity, rated as 20 percent disabling;  type II diabetes 
mellitus, rated as 20 percent disabling; peripheral 
neuropathy of the right lower extremity, rated as 10 percent 
disabling; peripheral neuropathy of the left lower extremity 
, rated as 10 percent disabling and erectile dysfunction, 
rated as noncompensably disabling.  His combined disability 
rating is 70 percent.  He asserts that these disabilities 
render him unable to work.  

The Veteran has previously been afforded VA examinations, 
however, the recent examination reports from 2007 do not 
contain an assessment of the combined impact of all of the 
service-connected disabilities upon his ability to engage in 
employment.  A previous examination conducted in July 2005, 
which indicated that the Veteran was employable, is too old 
the allow the Board to properly assessment the current level 
of impairment of employability.  A report which addresses 
that matter is required to resolve the claim for 
unemployability benefits.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.   Schedule the Veteran for VA general 
medical examination to determine the 
current level of severity of the service 
connected disabilities.  Provide the 
Veteran with adequate notice of the date 
and place of any requested examination.  A 
copy of all notifications must be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on the claim.  

The Veteran's claims folder must be made 
available to and reviewed by the examining 
physicians.  Following the examinations, 
the examiners should address the 
following:

a)  Describe all symptoms caused by the 
service-connected disabilities, as well as 
the severity of each symptom.  

b)  List any side effects the Veteran has 
from the medication taken for his service-
connected disabilities, and identify all 
side-effects which impact his ability to 
obtain and/or retain a substantially 
gainful occupation.

c)  State whether the Veteran's service-
connected disabilities prevent him from 
obtaining or retaining a substantially 
gainful occupation.  Specifically, the 
examiner should describe what types of 
employment activities would be limited due 
to the appellant's service-connected 
disabilities, bearing in mind his entire 
social-medical history, particularly, any 
degree of industrial impairment caused by 
one or more nonservice-connected 
disorders.  The examiner should not 
consider impairment from nonservice-
connected disabilities, such as the 
Veteran's nonservice-connected psoriasis, 
when assessing whether the service-
connected disabilities render him 
unemployable.  

3.  Thereafter, the RO should review the 
examination reports to ensure that it is in 
compliance with the terms of this remand.  
If not, the reports should be returned to 
the examiners for correction of any 
deficiency.  Where the remand orders of the 
Board or the Court are not complied with, 
the Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the TDIU issue on appeal.  If the benefit 
sought remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


